Case 2:21-cv-02552-SHL-atc Document 36 Filed 09/07/21 Page 1 of 2                   PageID 292




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

G.S. by and through his parents and next
                                       )
friends, BRITTANY and RYAN             )
SCHWAIGERT, S.T. by and through        )
her mother and next friend, EMILY      )
TREMEL, and on behalf of those         )
similarly situated,                    )
                                       )
       Plaintiffs,                     )
                                       )
v.                                     )        Case 2:21-cv-02552-SHL-atc
                                       )
GOVERNOR BILL LEE, in his official     )
capacity as GOVERNOR OF TENNESSEE, )
and SHELBY COUNTY, TENNESSEE,          )
                                       )
       Defendants.                     )
______________________________________________________________________________

DEFENDANT GOVERNOR BILL LEE’S NOTICE OF POTENTIAL WITNESSES FOR
                  HEARING SCHEDULED SEPTEMBER 9, 2021
_____________________________________________________________________________

       Defendant Bill Lee, Governor of the State of Tennessee, by and through the Office of the

Tennessee Attorney General, provides notice of a potential witness for the September 9, 2021

hearing on Plaintiffs’ preliminary injunction motion:

       Theresa Nicholls – Theresa Nicholls, Assistant Commissioner for Special Populations at

the Tennessee Department of Education (“TDOE”), will be physically present in Court on

September 9, 2021. She intends to testify about: the Individuals with Disabilities Education Act

(“IDEA”), specifically its purpose, procedures, and methods for dispute resolution; trainings and

resources TDOE has provided to local educational agencies on meeting the needs of students with

disabilities during the COVID-19 pandemic; options for serving students with disabilities during
Case 2:21-cv-02552-SHL-atc Document 36 Filed 09/07/21 Page 2 of 2                        PageID 293




the COVID-19 pandemic; and Section 504 of the Rehabilitation Act’s protections and procedural

safeguards.

                                                       Respectfully submitted,

                                                       HERBERT H. SLATERY III
                                                       Attorney General and Reporter



                                                       s/James R. Newsom III
                                                       James R. Newsom (TN BPR No. 6683)
                                                       Special Counsel
                                                       Matthew R. Dowty (TN BPR No. 32078)
                                                       Assistant Attorney General
                                                       Robert W. Wilson (TN BPR No. 34492)
                                                       Assistant Attorney General
                                                       Office of the Tennessee Attorney General
                                                       40 South Main Street, Suite 1014
                                                       Memphis, TN 38103
                                                       (901) 543-2473
                                                       Jim.Newsom@ag.tn.gov
                                                       Matthew.Dowty@ag.tn.gov
                                                       Robert.Wilson@ag.tn.gov


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this the 7th day of September, 2021, a copy of the foregoing was
filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing report. Parties may access this filing through
the Court’s electronic filing system.



                                                       s/Robert W. Wilson
                                                       Assistant Attorney General




                                                  2
